

116 SRES 733 ATS: Recognizing 2020 as the centennial of the Preservation Society of Charleston.
U.S. Senate
2020-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 733IN THE SENATE OF THE UNITED STATESSeptember 30 (legislative day, September 29), 2020Mr. Graham (for himself and Mr. Scott of South Carolina) submitted the following resolution; which was considered and agreed toRESOLUTIONRecognizing 2020 as the centennial of the Preservation Society of Charleston.Whereas the Preservation Society of Charleston, founded in 1920, is the oldest citizen-based preservation organization in the United States;Whereas the Preservation Society of Charleston played a critical role in positioning the historic and beautiful city of Charleston, South Carolina, as a leader in the protection of architectural resources and vibrant communities by spearheading the effort to pass the first historic district zoning ordinance in the United States in 1931, which is now known worldwide as the Charleston Ordinance;Whereas the Preservation Society of Charleston has a lengthy record of successes in saving iconic buildings and neighborhoods throughout the city of Charleston, including—(1)the Dock Street Theater; (2)the Lining House;(3)the Old Exchange Building;(4)Rainbow Row; and (5)countless other historic buildings on the peninsula of Charleston;Whereas the Preservation Society of Charleston was founded by a woman, Susan Pringle Frost, whose vision, determination, and energy set the preservation movement on a new path in the early 20th century;Whereas, for 100 years, the Preservation Society of Charleston has provided countless avenues for women’s leadership, boasting exemplary leaders such as—(1)Elizabeth O’Neill Verner;(2)Dorothy Legge;(3)Elizabeth Jenkins Young; and (4)Jane Thornhill;Whereas, in the words of an award citation from the American Institute of Architects, the Preservation Society of Charleston is as much a part of Charleston history as a protector of it and has wrought a standard of commitment to community befitting the beauty and rich legacy of the city it has served;Whereas, through innovative programs such as the Charleston Justice Journey and the Thomas Mayhem Pinckney Alliance, the Preservation Society of Charleston recognizes the contributions of African Americans to the built environment and history of Charleston; andWhereas the Preservation Society of Charleston has established itself as the leading voice in advocating for a livable and human city, showing itself consistently and repeatedly to be small but mighty, thoughtful but nimble, and principled, professional, and unafraid: Now, therefore, be itThat the Senate recognizes 2020 as the centennial of the Preservation Society of Charleston.